IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DONNA M. OLSON AND DENNIS OLSON,           : No. 204 WAL 2020
HUSBAND AND WIFE                           :
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
STATE AUTO PROPERTY AND                    :
CASUALTY INSURANCE COMPANY;                :
MICHAEL SAYRE, JR.; AND                    :
INTERNATIONAL TITANIUM CORP.               :
                                           :
                                           :
PETITION OF: STATE AUTO PROPERTY           :
AND CASUALTY INSURANCE COMPANY             :
AND INTERNATIONAL TITANIUM CORP.           :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.